Citation Nr: 1750082	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  10-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected other specified trauma/stressor-related disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  He also had subsequent service in the United States Army National Guard of Texas.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously remanded by the Board in December 2013, June 2016 and March 2017.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review. 

In March 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has sleep apnea etiologically related to an in-service injury, event or disease.  

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has sleep apnea proximately due to, or chronically aggravated by his service-connected other specified trauma/stressor-related disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea, to include as secondary to service-connected other specified trauma/stressor-related disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to Service Connection for Sleep Apnea

The Veteran contends that he has sleep apnea that is secondary to his service-connected other specified trauma/stressor-related disorder.  Specifically, the Veteran testified that symptoms from his service-connected other specified trauma/stressor-related disorder, including anxiety and restlessness, caused his sleep apnea.  See March 2013 Board hearing transcript.  Although the Veteran has only presented arguments pertaining to secondary service connection, the Board is obligated to explore all legal theories, including those unknown to the Veteran, by which a benefit sought may be obtained.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  Accordingly, the Board must also discuss whether the Veteran is entitled to service connection for sleep apnea on a direct basis.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence of record shows that the Veteran was diagnosed with obstructive sleep apnea during a December 2005 sleep study.  See December 2005 private treatment record.   

As to an in-service event or injury, the Veteran's service treatment records are absent for any complaint of or treatment for any sleep disorder.  A report of medical examination dated February 1966 indicates that the Veteran had normal evaluations of the lungs and chest, and did not note any complaints of sleep difficulties, to include trouble breathing and difficulty falling asleep.  Nevertheless, the Veteran has presented evidence that he had difficulty sleeping since his active military service.  Trouble sleeping is capable of lay observation, and there is no reason in the record to doubt the credibility of the Veteran on the matter.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board finds there is evidence of an in-service event of trouble sleeping.  Therefore, the question remaining for consideration is whether there is a causal relationship between the in-service trouble sleeping and the Veteran's current sleep apnea. 

In determining whether the record reflects that the Veteran's current sleep apnea is related to his active service, the Board acknowledges the Veteran's belief that there is such a causal connection.  The Board notes that the Veteran is competent to report the onset and continuity of symptoms such as trouble breathing and difficulty falling asleep.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board does not question his credibility in his assertions that he first experienced sleep troubles in service.  However, the Board further notes that symptoms such as trouble sleeping and difficulty falling asleep do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  At issue in this case is whether the Veteran's sleep apnea is related to his in-service sleep troubles.  The Veteran is not considered competent to medically attribute his current sleep apnea to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service trouble sleeping and the current sleep apnea.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.

With respect to a nexus between the sleep apnea and in-service trouble sleeping, the Board notes that the record contains conflicting medical opinions.  The United States Court of Appeals for Veterans Claims has stated that the probative value of a medical opinion is based on the expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In favor of a finding of a nexus is an August 2007 private treatment opinion.  The private physician reviewed the military medical records, interviewed the Veteran and conducted an in-person examination.  The August 2007 private physician stated it is most likely that the Veteran had sleep apnea since he was in the military but was never diagnosed.   The August 2007 private physician did not provide a rationale for the opinion.  Since the August 2007 private physician did not provide a rationale for the opinion provided, the Board affords relatively little probative weight to the August 2007 private opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Against a finding of a nexus is a January 2014 VA examination and May, June and July 2017 VA medical opinions.  

The January 2014 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The January 2014 VA examiner noted that the Veteran was diagnosed with sleep apnea in 2005.  During the examination the Veteran stated he had sleep disturbances during service.  The January 2014 VA examiner opined that the Veteran's current sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the VA examiner stated that the Veteran separated from service in 1966 and was not diagnosed with sleep apnea until 2005.  Additionally, the VA examiner stated there is no evidence of sleep apnea in service.  

The Veteran was provided a VA addendum opinion in May 2017.  The May 2017 VA examiner reviewed the record and opined that the Veteran's current sleep apnea was not related to his active service.  As rationale, the May 2017 VA examiner stated that the Veteran's sleep apnea was diagnosed 39 years after his separation from active service.  The May 2017 VA examiner further stated there is no evidence of an in-service event that would cause the Veteran's sleep apnea.  In June 2017 the same VA examiner provided a second addendum opinion.  In June 2017, the VA examiner stated he reviewed the 2007 private opinion and believed the nexus opinion was provided in the "spirit of advocacy for his patient."  The June 2017 VA examiner reiterated that there was a long gap between the Veteran's active service and his diagnosis of sleep apnea.  In July 2017 the VA examiner again opined that the Veteran's sleep apnea is not directly related to his active service.  As rationale, the July 2017 VA examiner stated that the Veteran's sleep apnea was not diagnosed until 39 years after service and the Veteran did not report symptoms related to sleep apnea until many years after service.  

Although there is no indication that the 2017 VA examiner interviewed the Veteran or conducted an in-person examination, the VA examiner did take accurate notations of the Veteran's medical history as found in the claims file.  In addition, the 2017 opinions contain a rationale.  For these reasons the Board affords greater probative weight to the 2017 opinions stating that the Veteran's current sleep apnea is not related to his active service.  See Nieves-Rodriguez, 22 Vet. App. at 295.

As stated above, the August 2007 private physician did not give a rationale for the opinion provided.  Additionally, the private physician's opinion, that the Veteran's current sleep apnea is related to his active service, is conclusory and unsupported by further rationale.  On the other hand, the 2017 examiner's opinions, that the Veteran's current sleep apnea is not related to his active service, are based on a thorough review of the Veteran's claims file.  The opinions are supported by rationale demonstrating medical knowledge and judgment, as well as an understanding of the Veteran's current sleep apnea.  In short, the Board finds the 2017 opinions to be probative in showing that the Veteran's current sleep apnea is not related to his active military service.  Furthermore, the Board finds no reason to afford greater probative weight to the August 2007 private physician's conclusory statement that the Veteran's sleep apnea is related to his active service.

The Board also considered whether the Veteran's current sleep apnea is secondary to his service-connected other specified trauma/stressor-related disorder.

A disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a). 

With respect to whether the Veteran's diagnosed sleep apnea is proximately due to or chronically aggravated by his service-connected other specified trauma/stressor-related disorder the only competent medical opinions of record are a September 2016 VA examination and the 2017 VA medical opinions, which weigh against the Veteran's claim.  

The Veteran was provided a VA examination in September 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The September 2016 VA examiner opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected mental disability.  As rationale, the September 2016 VA examiner stated that sleep apnea is entirely dependent upon the anatomical architecture of the airway, which restricts airflow in certain places.  The VA examiner further stated that it is not possible for a mental health issue to alter that anatomical architecture.  Additionally, the VA examiner stated that the Veteran does have sleep issues related to his mental health disorder, however, this does not mean there is any etiological nexus between the Veteran's service-connected mental health disorder and the anatomical restriction of the upper airway in obstructive sleep apnea.  

In response to the September 2016 VA negative nexus opinion, the Veteran's representative provided VA with several medical studies which suggest there can be a link between mental health disorders and sleep apnea.  Therefore, the Veteran was provided VA addendum opinions in 2017.  In May 2017 the VA examiner opined that it is less likely than not that the Veteran's sleep apnea is aggravated beyond the natural progression of the disability by his service-connected mental health disorder.  As rationale, the May 2017 VA examiner stated that the Veteran's sleep apnea is well controlled in the twelve years since the original diagnosis.  During that time there has been no need to escalate the Veteran's treatment.  As such, the May 2017 VA examiner stated that the Veteran's sleep apnea is well controlled by the use of a CPAP and is not aggravated by his service-connected mental health disorder.  In June 2017, the VA examiner stated that the articles submitted by the Veteran's representative were reviewed and they show that there is an increased statistical percentage of severe PTSD/MH concerns in OSA.  However, the June 2017 VA examiner stated the Veteran's sleep apnea is not secondary to his service-connected mental health disorder since the Veteran's sleep apnea is related to anatomical architecture not to any mental health disorder.  

The only evidence indicating an association between the current sleep apnea and the Veteran's service-connected other specified trauma/stressor-related disorder is the Veteran's own assertions.  At the March 2013 Board hearing the Veteran testified that the anxiety and restlessness related to his service-connected other specified trauma/stressor-related disorder has caused his sleep apnea.  However, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of sleep apnea is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's current sleep apnea is secondary to his service-connected other specified trauma/stressor-related disorder does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of sleep apnea.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   

As such, the lay statements provided by the Veteran, are not competent evidence as to whether his current sleep apnea, is secondary to his service-connected other specified trauma/stressor-related disorder.  Moreover, such a finding is not supported by the record.  

In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current sleep apnea and his active military service, nor is his sleep apnea proximately due to, or chronically aggravated by his service-connected other specified trauma/stressor-related disorder.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected other specified trauma/stressor-related disorder is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


